CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into on June 16,
2016 to be effective as of August 15, 2016, (the “Effective Date”), by and
between Bar Harbor Bankshares and Bar Harbor Bank & Trust (collectively, the
“Company”), and Bradford Kopp (the “Consultant”).  As used herein, “the parties
to this Agreement” or “the parties” shall refer collectively to the Company and
the Consultant.




WITNESSETH




1.

Term.

Subject to the termination provisions of Section 6 below, the term of this
Agreement (the “Term”), shall commence on the Effective Date and continue for a
period of sixty (60) days. Upon the expiration of the Term, the parties may
mutually agree in writing to extend this Agreement on a month-to-month basis.




2.

Consulting Services.  During the Term, the Company hereby agrees to enter into a
non-exclusive consulting relationship with the Consultant, and the Consultant
hereby agrees to enter into such non-exclusive consulting relationship with the
Company (the “Consulting Relationship”), to serve as Interim Chief Financial
Officer to the Company rendering executive and management services of the type
customarily provided by persons employed in similar capacities in the banking
industry including, but not limited to, management of the accounting and finance
function to close the books and to produce regular regulatory and SEC reporting
(including any appropriate certifications thereof with such certifications to
commence with respect to the third quarter of 2016) on schedule along with
regular reports to management and the Board of Directors (collectively, the
“Consulting Services”).  In performing the Consulting Services, the Consultant
shall report directly to Curtis Simard, Chief Executive Officer (“CEO”) of the
Company, or anyone else as the CEO or his designee may direct.




3.

Nature of Relationship.  The parties intend that the Consulting Relationship
established by this Agreement between the Company and the Consultant is
non-exclusive and that of principal and independent contractor.  Consistent
therewith, the parties expressly acknowledge and agree:




(a)

Throughout the Term of this Agreement, and while providing the Consulting
Services to the Company, the Consultant is, and shall at all times be and
remain, an independent contractor.




(b)

Throughout the Term, the Consultant is not an employee of the Company and shall
not be treated as an employee for any purpose, including, without limitation,
for purposes of the Company’s employee benefits plans.




(c)

Nothing in this Agreement or otherwise shall be construed as identifying the
Consultant as an employee, agent or legal representative of the Company or any
of the Company’s related or affiliated entities during the Term for any purpose
whatsoever, and the Consultant shall not hold himself out as an employee of the
Company in any capacity.




(d)

The Consultant is not authorized to transact business, incur obligations, sell
goods, receive payments, solicit orders or assign or create any obligation of
any kind, express or implied, on behalf of the Company or any of the Company’s
related or affiliated entities, or to bind in any way whatsoever, or to make any
promise, warranty or representation on behalf of the Company or any of the
Company’s related or affiliated entities with respect to any matter, except as
expressly authorized in this Agreement or in another writing signed by a duly
authorized representative of the Company.




(e)

The Company has no right to supervise or control the manner in which the
Consultant performs Consulting Services under this Agreement.




(f)

The Consultant is free to perform Consulting Services in the manner the
Consultant deems fit and in accordance with recognized standards for such
services, and shall perform such Consulting Services free from the direction and
control of the Company.




(g)

The Consultant shall exercise independent judgment with regard to the manner in
which the Consulting Services and related functions required under this
Agreement are performed.




(g)

The Consultant may not retain assistants in connection with providing Consulting
Services without the Company’s prior written consent.




(h)

The Consultant is required to pay and shall be solely liable for all applicable
taxes, including, without limitation, federal income tax and state income tax on
any fees paid to the Consultant hereunder, and the Company shall have no
responsibility therefor.




(i)

The Consultant shall not use the Company’s trade names, trademarks, service
names or service marks without the prior written approval of the Company.










2




(j)

Except as otherwise provided herein, the Consultant shall bear all expenses and
disbursements relating to the Consultant’s activities  hereunder, and the
Consultant shall be solely responsible for the payment thereof.




 (k)

This Agreement shall not be deemed to create, and it is the express intention of
the parties hereto that it does not create, a joint venture, partnership or
employer/employee relationship between or among the Company and the Consultant.




(l)

Except as otherwise provided herein, the Consultant may render personal services
for compensation to or for persons other than the Company provided, however,
that, during the Term, the Consultant shall not perform any work or services for
any other bank located in New England except for services currently provided by
Consultant as a non-employee director as of the Effective Date of this
Agreement.




4.

Compensation.  During the Term, the Company shall pay the Consultant a
consulting fee in the amount of USD$40,000 per month for performing the
Consulting Services, payable in arrears, with any partial periods prorated
accordingly (the “Consulting Fee”).  The Company shall undertake such tax
reporting as it deems necessary in connection with payment of the Consulting Fee
and any other compensation paid to Consultant under this Agreement.  This
Section 4 sets forth all the compensation to which the Consultant may be
entitled by reason of providing Consulting Services.




5.

Business Expense Reimbursement.  During the Term, the Company agrees to
reimburse the Consultant for pre-approved ordinary, necessary and reasonable
travel outofpocket expenses incurred or expended by the Consultant in connection
with the performance of the Consulting Services, upon presentation by the
Consultant of proper expense statements or vouchers or such other supporting
receipts and documentation as the Company may reasonably require of the
Consultant.  The Consultant shall not be entitled to reimbursement or payment of
any other expenses and disbursements under this Agreement, except as set forth
in this Section 5.




6.

Termination.  




(a)

The Term and the Consulting Relationship may be terminated by either party at
any time for “Cause” (as hereinafter defined), effective upon a date specified
in a written notice thereof to the other party specifying the nature of such
cause.  For purposes of this Agreement, “Cause” shall mean any material breach
of this Agreement, which, only with respect to such breaches that can be cured,
the breaching party has failed to cure to the other party’s reasonable
satisfaction within ten (10) days of receipt of written notice of such breach.  










3




(b)

Upon expiration or earlier termination of the Term and the Consulting
Relationship for any reason, the Consultant shall not be entitled to receive
from the Company, and shall not receive from the Company, any severance pay,
separation pay, pay in lieu of notice, or other compensation, payments or
benefits, other than any (i) Consulting Fee (or portion thereof) due and owing
to the Consultant under Section 4 of this Agreement, or (ii) expenses due and
owing to the Consultant under Section 5 of this Agreement.




7.

Insurance.  Consultant, at the Consultant’s own cost and expense, shall provide,
keep and maintain throughout the term of this Agreement insurance coverage,
including adequate general liability and automobile insurance in accordance with
applicable statutes.




8.

Confidential and Proprietary Information.   The Consultant acknowledges and
agrees that in the performance of Consulting Services, the Consultant may learn
about, acquire, have access to, be provided with, develop, generate, and/or have
possession, custody or control of information, data, records and materials
confidential and proprietary to the Company, the use or disclosure of which
would cause the Company substantial loss and damage, including, but not limited
to: acquisition or merger targets or potential targets; client or customer or
prospect names, addresses, lists, transactions, preferences and other
information (excluding the Consultant’s personal contacts and relationships);
marketing plans, proposals or strategies; promotional plans, proposals or
strategies; financial information; policies or procedures; software programs;
computer disk drives and databases; business forecasts or plans or strategies;
internal records or files; product information; business methods; information
and/or material expressly designated by the Company to be either proprietary or
confidential; confidential or proprietary information and/or material provided
to the Company by third parties; information deemed confidential under
applicable law; and other such information which relates to the Company’s
business and operations, which is not available generally to the public and
which has been developed or acquired by the Company with considerable effort and
expense (hereinafter referred to collectively as “Confidential and Proprietary
Information”).  The Consultant acknowledges and agrees that to the extent the
Consultant’s performance of Consulting Services brings the Consultant into
contact with, provides the Consultant access to, or permits the Consultant to
become informed of Confidential and Proprietary Information, the Consultant
shall be under an obligation to maintain the strictest confidentiality of all
Confidential and Proprietary Information at all times during and after the Term,
and not to, directly or indirectly, at any time, in any fashion, form, or manner
whatsoever, disclose, divulge, reveal or communicate the same to any entity or
person, or retain or use the same in any manner whatsoever, except (a) in the
performance of the Consulting Services hereunder acting upon the express
authorization of the Company and under the terms and conditions specified by the
Company, (b) as required by a court of competent jurisdiction or as otherwise
required by law, or (c) in connection with the enforcement of the Consultant’s
rights under this Agreement.  The Consultant understands and agrees that the
Consultant is responsible and liable for any breach of the terms of this Section
8 by any of the Consultant’s representatives and agrees, at the Consultant’s
sole expense, to take all reasonable measures to restrain the Consultant’s
representatives from prohibited or unauthorized disclosure or use of
Confidential and Proprietary Information.  This paragraph is not intended to
restrict and does not restrict the Consultant from disseminating or using any
(a) information  that  is  published  or  available to the general public
 (other than as a result of an







4

improper or unauthorized disclosure by the Consultant or some other person or
entity), (b) information that is obtainable from a third party having the right
to disclose such information without restriction, (c) information or know-how of
a generalized or specific nature that the Consultant acquired or possessed prior
to and outside of the Consultant’s engagement by the Company, or (d) any of the
Consultant’s personal contacts and relationships.  The Consultant’s obligations
under this Section 8 are in addition to, but not in limitation or preemption of,
any other obligations of confidentiality which the Consultant may have to the
Company and its related or affiliated entities under general legal, fiduciary or
equitable principles.




9.

Return of Property.  All documents, records, and materials, and all copies of
any of the foregoing, pertaining to Confidential and Proprietary Information,
and all equipment and supplies of the Company, whether or not pertaining to
Confidential and Proprietary Information, that come into the Consultant’s
possession or are produced, developed, created or invented, by the Consultant in
connection with the Consulting Services (“Property”) are and shall remain the
sole and exclusive property of the Company.  Upon the termination of this
Agreement, or at such earlier time as requested by the Company, the Consultant
agrees to return and surrender to the Company forthwith (or cause to be returned
and surrendered to the Company) all such Property, and not to retain in any
form, or copy, in whole or in part, any such Property.  The Company shall have
the right of specific performance to obtain all such Property (in addition to
all other remedies and damages available).




10.

Intellectual Property Rights.  The Consultant understands, acknowledges and
agrees that: (a) all inventions, original works of authorship, designs,
formulas, developments, reports, articles, texts, books, materials, ancillaries,
concepts, improvements, software, writings or trade secrets, whether or not
patentable or registerable under copyright or similar laws, that the Consultant
and/or its representatives conceive, create, make, develop, write, reduce to
practice, or acquire (in whole or in part, either alone or jointly with others)
in performing the Consulting Services for the Company (the “Works”) shall, as
between the parties hereto, be the sole and exclusive property of the Company to
the maximum extent permitted by applicable law; (b) the Company shall be the
sole and exclusive owner and holder of all patents, copyrights and other
intellectual property or other rights related to the Works; (c) such Works,
including any works of authorship by the Consultant and/or its representatives,
are “works made for hire” for purposes of the Company’s rights under copyright
laws; and (d) the Consultant hereby assigns, transfers and irrevocably grants to
the Company or its designee any and all rights, title or interest the Consultant
and/or its representatives may have or acquire in and to such Works without any
obligation on the part of the Company to compensate the Consultant (or its
representatives) beyond the express provisions of this Agreement.  The
Consultant further agrees to promptly disclose and deliver to the Company all
Works and to cooperate in the completion and execution of such documentation as
may reasonably be required to protect the Company’s intellectual property rights
and interests herein described.




11.

Confidentiality.   The Consultant promises, covenants and agrees not to disclose
or divulge the terms or contents of this Agreement to any third person, and not
to show this Agreement to any third person, except the Consultant’s legal
counsel or tax advisor or the Consultant’s immediate family (each of whom shall
be informed of this confidentiality provision and shall be required by the
Consultant to keep this information confidential), or when otherwise required by
law or process of law, or for the specific purpose of enforcing the terms of
this Agreement.




5

12.

Non-Competition.  The Consultant promises, covenants and agrees that, during the
Term and throughout the Consulting Relationship, the Consultant (for himself and
the Consultant’s representatives) will not, directly or indirectly, whether on
behalf of or in conjunction with any entity or person, and whether for the
Consultant’s own benefit or account or for the benefit or account of any person
or entity other than the Company, consult or establish a consulting relationship
(in a capacity similar to the Consultant’s relationship with the Company
hereunder) with any bank that competes directly or indirectly with the Company
or any other bank in New England; provided, however, that this Section 12 shall
not prevent the Consultant from continuing to perform services as a non-employee
director for any institution for which





Consultant was providing such services on the Effective Date of this Agreement.
 The Consultant acknowledges that he has carefully read this Section 12, that he
understands the provisions contained therein, and that the specific enforcement
of the provisions contained therein will not diminish the Consultant’s ability
to earn a livelihood or create or impose upon the Consultant any unfair or undue
hardship.  The Consultant acknowledges that any breach by the Consultant thereof
may cause irreparable damage to the Company.  The Consultant acknowledges that
he has carefully read this Section 12, that he understands the provisions
contained therein, and that the specific enforcement of the provisions contained
therein will not diminish his ability to earn a livelihood or create or impose
upon him any unfair or undue hardship.  The Consultant acknowledges that any
breach by him thereof may cause irreparable damage to the Company.




13.

Remedies.  The parties hereto agree that the restrictions imposed by Sections 8
– 12 of this Agreement are reasonable as to the protected business interests and
time period covered, and that the Consultant’s compliance with Sections 8 – 12
is necessary to protect the business and goodwill of the Company.  The parties
further agree that the damages that will be suffered by the Company as a result
of any breach or violation of any of the restrictions imposed by Sections 8 – 12
of this Agreement would be irreparable and difficult, if not impossible, to
ascertain.  Accordingly, the parties agree that, in the event of a breach,
attempted breach, or prospective breach by the Consultant of any of the
restrictions imposed by Sections 8 – 12 of this Agreement, the Company shall be
entitled to obtain immediate temporary, preliminary and permanent injunctive
relief by any court of competent jurisdiction, with or without prior notice, to
enforce the terms of this Agreement and enjoin the Consultant from continuing or
commencing any activity which would violate any of the restrictions imposed by
Sections 8 – 12 of this Agreement, in addition to any and all other rights or
remedies available to the Company under applicable law, including monetary
damages.




14.

Assignment.  The Consultant may not assign all or any part of the Consultant’s
rights or obligations hereunder to any third party.  The Company’s rights and
obligations hereunder may be assigned or transferred by the Company.




15.

Representation Regarding Engagement.  The Consultant hereby represents and
warrants to the Company that, to the best of the Consultant’s knowledge: (a) the
Consultant is not restricted by contract or agreement from rendering services to
the Company; and (b) the Consultant is not restricted by contract or agreement
from performing any duties or responsibilities for the Company.







6

16.

Mutual Waiver of Right to Jury Trial.  Each party hereto hereby waives the right
to trial by jury in any action or proceeding based upon, arising out of, or in
any way relating to this Agreement, whether sounding in contract or tort or
otherwise.




17.

Miscellaneous.




(a)

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes





2

 

any and all prior agreements between the parties, written or oral, which may
relate to the subject matter hereof.




(b)

This Agreement has been prepared through the good faith negotiations between and
joint efforts of the parties.  Neither the provisions of nor any alleged
ambiguity in this Agreement shall be interpreted or resolved against any party
on the ground that such party or such party’s counsel was the draftsman of this
Agreement.  By executing this Agreement, all the parties represent and agree
that they have carefully read and fully understand all the provisions of this
Agreement, and that they are knowingly and voluntarily entering into this
Agreement).

 

(c)

If any portion or provision of this Agreement (including, without limitation,
any portion or provision of any section of this Agreement) shall to any extent
be declared illegal, invalid or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.  If any court of competent jurisdiction shall
hold any of the restrictions set forth in Sections 8 – 12 above to be
unreasonable or unenforceable in any jurisdiction because of its duration,
geographic area, or otherwise, such restrictions shall be deemed reduced and
narrowed to the extent necessary in the opinion of such court to make the
restrictions valid, reasonable and enforceable in such jurisdiction and shall be
enforced as amended to the maximum equitable extent.




(d)

No waiver of any provision hereof shall be effective unless made in writing and
signed by the waiving party. The failure of any party to require the performance
of any term or obligation of this Agreement, or the waiver by any party of any
breach of this Agreement, shall not prevent any subsequent enforcement of such
term or obligation or be deemed a waiver of any subsequent breach.




7

(e)

This Agreement shall inure to the benefit of and be binding upon the Company and
the Consultant, and their respective successors, executors, administrators,
heirs and permitted assigns.




(f)

No waiver of any provision hereof shall be effective unless made in writing and
signed by the waiving party. The failure of any party to require the performance
of any term or obligation of this Agreement, or the waiver by any party of any
breach of this Agreement, shall not prevent any subsequent enforcement of





such term or obligation or be deemed a waiver of any subsequent breach.




(g)

Any notices, requests, demands and other communications provided for by this
Agreement shall be sufficient if in writing and delivered in person or sent by a
nationally recognized overnight courier service or by registered or certified
mail, postage prepaid, return receipt requested, to the Consultant at the
address listed below or that the Consultant has filed in writing with the
Company or, in the case of the Company, at its main offices at 82 Main Street,
P.O. Box 400, Bar Harbor, Maine 04609 to the attention of the CEO, and shall be
effective on the date of delivery in person or by courier or three (3) days
after the date mailed.




(h)

This Agreement may be amended or modified only by a written instrument signed by
the Consultant and by a duly authorized representative of the Company.




(i)

This Agreement shall be construed under and be governed in all respects by the
laws of the State of Maine.




(j)

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be taken to be an original; but such
counterparts shall together constitute one and the same document.




[Remainder of this page left intentionally blank; signature page follows]
















8




IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Consultant, as of the date and year first
above written.




THE COMPANY:




BAR HARBOR BANKSHARES AND

BAR HARBOR BANK & TRUST

NOTICE ADDRESS:




By: /s/ Curtis C. Simard

82 Main Street

Name:

Curtis C. Simard

P.O. Box 400

Title:

President and Chief Executive Officer

Bar Harbor, Maine 04609







THE CONSULTANT:

NOTICE ADDRESS:




1240 Pelican Lane

Delray Beach, Florida 33483                    

/s/ Bradford Kopp

BRADFORD KOPP















































































9





4

 